Citation Nr: 0930991	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-28 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from September 1966 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which, in pertinent part, denied the 
above claim.


FINDING OF FACT

Hypertension is not manifested as a result of the Veteran's 
period of active service, is not the result of a service-
connected disease or injury, and was not manifested to a 
compensable degree within any applicable presumptive period. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in February 2005, April 2006, and April 
2009, the Veteran was notified of the evidence not of record 
that was necessary to substantiate his claim. He was told 
what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements in the present 
appeal, the requisite notice was sent to the Veteran in the 
letters dated in April 2006 and April 2009.  Nevertheless, 
because the service connection claim is being denied, and no 
effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the Veteran under the holding in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The Veteran has been provided with VA examinations.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.  In sum, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandate of the 
VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for cardiovascular renal disease, to 
include hypertension, may also be established based on a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).

A review of the Veteran's service treatment records reveals 
that there is no diagnosis of hypertension made during his 
period  of active service.  The Veteran's enlistment report 
of medical examination dated in August 1966 shows that 
clinical evaluation of his heart and vascular system was 
normal.  His blood pressure was 118/68.

The Veteran's separation report of medical examination dated 
in August 1970 shows that clinical evaluation of his heart 
and vascular system was normal.  His blood pressure was 
120/74.

Subsequent to service, a VA examination report dated in 
September 1971 shows that the heart thrust was of good 
quality, regular in rate rhythm.  There was no murmur, rub, 
or gallop.  Blood pressure was 114/68 while sitting and 
120/76 while standing.

A private medical record from Baptist Medical Centers dated 
in May 1976 shows that physical examination of the heart 
revealed regular rhythm without murmur, rub, or gallop.  
Blood pressure was 120/90.

A private radiology report from Baptist Medical Centers dated 
in October 1983 shows that the Veteran underwent a chest X-
ray because of an irregular heart beat.  The findings 
revealed no active chest disease.

A VA examination report dated in March 1985 shows that the 
Veteran's blood pressure was 130/70.  The diagnosis, in part, 
was supraventricular arrhythmia, controlled on Digoxin.  He 
was advised to follow up with a cardiologist.

A private medical record from Baptist Medical Centers dated 
in August 1986 shows that physical examination of the heart 
revealed regular rhythm and rate with grade II of IV systolic 
murmur along the left sternal border.  There was no gallop or 
rub.  Blood pressure was 130/80.

A VA examination report dated in July 1991 shows that the 
Veteran's blood pressure was 120/75.

A private medical record from J. P. K. F., M.D., dated in 
February 2002 shows that the Veteran's blood pressure was 
148/92.

Private medical records from T. R. B., M.D., show that in 
August 2003, the Veteran's blood pressure was 126/80 and 
140/90.  In September 2003, his blood pressure was 134/78.  
In May 2004, his blood pressure was 160/92 and an impression 
of elevated blood pressure was given.

A private catheterization summary from The University of 
Alabama at Birmingham, The Medical Center/University of 
Alabama Hospital Cardiac Catheterization and Interventional 
Laboratories dated in August 2005 shows that blood pressure 
at the aortic opening was 161/86 and 184/90.

Private outpatient treatment records from the Panama Internal 
Medicine Associates dated from March 2005 to March 2007 show 
intermittent diagnoses of both hypertension and diabetes 
mellitus.

A VA hypertension examination report dated in July 2005 shows 
that the Veteran reported being diagnosed with hypertension 
two years earlier, and that he had also been a diabetic for 
approximately two years.  He was being treated with 
medication.  Physical examination revealed that auscultation 
of the heart showed a regular heart rate and rhythm.  There 
were no murmurs, rubs, or gallops.  The diagnosis was 
essential hypertension.  The examiner opined that the 
Veteran's hypertension was unrelated to his diabetes since it 
was essential hypertension without evidence of diabetic 
neuropathy or renal artery stenosis.  He also indicated the 
hypertension was diagnosed at the same time as the diabetes.

A VA outpatient treatment record dated in May 2006 shows that 
the Veteran's blood pressure was 160/92 and 170/90.  In 
February 2007, his blood pressure was 128/66.

VA outpatient treatment records dated from August 2006 to 
September 2007 show intermittent treatment for symptoms 
associated with benign essential hypertension and diabetes 
mellitus.

A VA heart examination report dated in March 2007 shows that 
the Veteran was said to have a history of atrial fibrillation 
since 2005, and that he was being treated for hypertension.  
Physical examination revealed that his blood pressure was 
155/86, sitting, in the right arm; 151/82, sitting, in the 
left arm; and 151/77, standing, in the left arm.  There was a 
normal sinus rhythm.  There were no murmurs, opening clicks, 
snaps, or rubs.  The diagnosis was essential hypertension, 
poorly controlled with residual.  The examiner indicated that 
regarding the Veteran's heart condition being secondary to 
the diabetes mellitus, type 2, this could not be resolved 
without resorting to mere speculation.

A VA medical record dated in June 2007 shows that the Veteran 
was said to be treated, in pertinent part, for diabetes and 
hypertension.

A VA general medical examination report dated in October 2007 
shows that the Veteran's hypertension was said to have had 
its onset in 2004.  It was said to be controlled with 
medication.  The diagnosis was essential hypertension.

In an Informal Hearing Presentation dated in August 2009, the 
Veteran's representative indicated that the Veteran disputed 
that his hypertension and diabetes mellitus had been 
diagnosed at the same time, arguing that the diabetes 
mellitus had been diagnosed prior to the hypertension.  
Additionally, the Veteran representative asserted that the 
Veteran's hypertension was being aggravated by the diabetes 
mellitus.

Initially, the Board finds that the preponderance of the 
evidence has failed to demonstrate that the Veteran was ever 
diagnosed with hypertension during his period of active 
service.  The Veteran's separation examination reports are 
highly probative as to the Veteran's condition at the time of 
his release from active duty, as they were generated with the 
specific purpose of ascertaining the Veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  This report is entirely negative 
for any symptoms associated with hypertension and weighs 
heavily against the claim.  The weight of the service 
treatment records, including the separation examination, is 
greater than subsequent records based on a history as 
provided by the Veteran.  There is also no evidence of the 
manifestation of high blood pressure to a compensable degree 
within one year following separation from service.

The July 2005 VA examination report shows that the Veteran 
provided a two year history of hypertension.  This would have 
been some time in 2003, which is more than 33 years following 
the Veteran's separation from service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

Although the Veteran currently has a diagnosis of 
hypertension which is being somewhat controlled by 
medication, there is no evidence of a chronic disability 
during his period of active service, continuity of 
symptomatology after such period of active service, or 
medical evidence associating a current diagnosis to service.  
See Hickson, 12 Vet. App. at 253.

Additionally, the competent medical evidence of record has 
not shown that the Veteran currently has hypertension which 
is etiologically or causally associated with any service-
connected disability, to include the service-connected 
diabetes mellitus.  In this regard, the Board finds probative 
the July 2005 opinion of the VA examiner, which states that 
the Veteran's hypertension was unrelated to his diabetes 
since it was essential hypertension without evidence of 
diabetic neuropathy or renal artery stenosis; and that the 
hypertension had been diagnosed at the same time as the 
diabetes.  This opinion is considered probative as it was 
definitive, based upon a complete review of the Veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board has considered the assertion of the Veteran's 
representative in the August 2009 Informal Hearing 
Presentation suggesting that the July 2005 VA examination 
report was inadequate because it did not consider whether the 
Veteran's diabetes mellitus aggravated his hypertension.  
However, the Board finds that the examiner did consider the 
effects of the diabetes mellitus on existing hypertension as 
it was specifically determined that the two disabilities were 
unrelated.  Specifically, the examiner found that there was 
no evidence of diabetic neuropathy or renal artery stenosis, 
which, if present, would have been suggestive of some sort of 
relationship between the diabetes and hypertension.  In view 
of this opinion, the Veteran's diabetes is not shown to have 
produced pathology that would cause or aggravate 
hypertension.  Indeed, the conclusion was that the Veteran 
had essential hypertension, which was unrelated to the 
diabetes mellitus.

Additionally, the Board has considered the statement of the 
Veteran's representative as to the Veteran's dispute with the 
July 2005 examiner's assessment that the hypertension and 
diabetes mellitus had been diagnosed at the same time, 
arguing that the diabetes mellitus had been diagnosed prior 
to the hypertension.  The Board points out that it was the 
Veteran, himself, that provided a two year history of both 
disabilities during the examination.  Moreover, the competent 
medical evidence of record shows findings of elevated blood 
pressure as early as the May 1976 private medical record from 
Baptist Medical Centers which showed his blood pressure to be 
120/90.  There is no evidence of diabetes mellitus as early 
as May 1976.

As noted above, the Veteran's entire claims file was reviewed 
and considered by the examiner in July 2005 in conjunction 
with formulating his opinion.  Moreover, the Veteran has not 
provided any competent medical evidence to rebut the opinion 
against the claim or otherwise diminish its probative weight.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran's hypertension was caused by or 
aggravated by the service-connected diabetes would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2008); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Therefore, entitlement to service 
connection on a secondary basis as proximately due to or the 
result of a service-connected disability is not warranted.  
See 38 C.F.R. § 3.310(a) (2008); Allen, 7 Vet. App. at 439.

The Board has considered the assertions and arguments of the 
Veteran and his representative in support of his claim that 
he has hypertension that is manifested as a result of his 
service-connected diabetes mellitus.  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of his hypertension since service or since the manifestation 
of his diabetes mellitus, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no competent medical 
evidence of hypertension) and post-service treatment records 
(showing no complaints, symptoms, findings or diagnoses 
associated with hypertension until several years after 
service, and no competent medical evidence linking the 
hypertension to the Veteran's service or the service-
connected diabetes mellitus) outweigh the Veteran's 
contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service or the service-connected 
diabetes mellitus and the current hypertension.  While the 
Board is sympathetic to the Veteran's claim, and he is 
certainly competent to describe that which he experienced in 
service, any contentions by the Veteran that he has 
hypertension that is related to active service or to the 
service-connected diabetes mellitus are not competent.  There 
is no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hypertension.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


